ALLOWABILITY NOTICE 

Examiner's Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lawrence Colton on 22 April 2022.

The application has been amended as follows: 

1) Claims 1-6, 9-12, and 15 are cancelled without prejudice thereto. 

2) Claim 13, first line, delete “7” and insert ---8---


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 7 is drawn to a method for neuroprotective action comprising the administration to a human or an animal of a pharmaceutical composition comprising cannabidiol and up to 0.06% cannabinol, up to 0.06% delta-8-tetranydrocannabinol, up to 0.06% delta-9-tetrahydrocannabinol, up to 0.06% cannabidiolic acid methyl ester, up to 0.06% menthadienol, and up to 0.06% methyl olivetolate. The closest prior art determined by the Examiner is Aung-Din (US 2016/0338974 A1). Aung-Din teaches a method of treating a disease via  topical administration of a cannabinoid mixture of from about 0 to about 3% tetrahydrocannabinol, from about 20 to about 50% cannabidiol, from about 0 to about 1% cannabidiolic acid, and from about 0 to about 1% cannabinol (Abstract; page 10, paragraph [0107]). Aung-Din teaches the method is useful for neuroprotection (page 1, paragraph [0010]; page 5, paragraph [0069]).
However, Aung-Din does not teach or suggest the presence of up to 0.06% cannabidiolic acid as the methyl ester or the presence of up to 0.06% menthadienol. As such, while Aung-Din teaches several of the limitations recited in claim 7, Aung-Din does not teach or suggest all of the limitations of the claim, specifically a rationale or motivation to add either cannabidiolic acid methyl ester or menthadienol to the disclosed neuroprotective method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612